DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 10-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/10/2019.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 12/29/2020 has been entered. Claim 1 has been amended, claims 17-18 have been cancelled, and claim 19 has been added. Claims 5 and 6-10 remain withdrawn. Accordingly, claims 1-16 and 19 are currently pending, with claims 1-4, 6-9, and 19 under examination.
	Upon consideration of the applicant’s arguments (see “Response to Arguments” section below), the previous rejection under § 103 has been withdrawn, and a § 102 rejection over Nozaki et al. (US 20140234658 A1) alone is presented herewith.

	It is additionally noted that changing the statutory basis of a rejection from 35 U.S.C 103 to 35 U.S.C. 102 while relying on the same teachings of the remaining reference to support the 35 U.S.C. 102 rejection does not constitute a new ground of rejection (see MPEP 1207.03(a) II. 2.).
Based on steels H-1, H-2, I-1, I-2, and I-3 of Nozaki, which have compositions, multi-phase microstructural area ratios/volume fractions, tensile strengths (TS), yield ratios (YR), elongations (EL), and hole expansion ratios (λ) which are within the claimed ranges, the claimed average crystal grain diameters of ferrite, retained austenite, and tempered martensite, and the “number of grains of the retained austenite” features are prima facie expected to be present in the steel of Nozaki.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozaki et al. (US 20140234658 A1; of record).
Regarding claims 1-4 and 6-9:
Nozaki teaches a high tensile strength steel sheet (Abstract) that is cold-rolled (Figs. 4A-4B) with the following compositions:

Claimed steel
Steel H
Nozaki, Table 1]
Steel I
[Nozaki, Table 1]
C (claim 1)
0.15-0.25
0.153
0.162
Si (claim 1)
1.0-2.0
1.33
1.41
Mn (claim 1)
1.8-2.5
2.16
1.96
P (claim 1)
0-0.10
0.015
0.009
S (claim 1)
0-0.10
0.0038
0.0030
Al (claim 1)
0-0.10
0.013
0.011
N (claim 1)
0-0.10
0.0033
0.0029
V (claim 2)
0-0.10
-
-
Nb (claim 2)
0-0.10
-
-
Ti (claim 2)
0-0.10
-
-
Cr (claims 4 and 7-9)
0-0.50
-
-
Mo (claims 4 and 7-9)
0-0.50
0.06
0.21
Cu (claims 4 and 7-9)
0-0.50
-
-
Ni (claims 4 and 7-9)
0-0.50
-
-
Ca (claims 4 and 7-9)
0-0.0050
-
-
REM (claims 4 and 7-9)
0-0.0050
-
-
B (claims 3 and 6)
0-0.010
0
0
Fe and impurities
Balance
Balance
Balance


Nozaki teaches that Steels H-1, H-2, I-1, I-2, and I-3 contain:
Ferrite in amounts ranging from 29-34% [Table 8] (Steel H-1: 29%; Steel H-2: 30%; Steel I-1: 34%; Steel I-2: 38%; Steel I-3: 34%), wherein Steels H-2 and I-1, I-2, and I-3 are within the claimed range of 30-55%;
Residual (i.e. “retained”) austenite in amounts ranging from 9-12% [Table 8], which is within the claimed range of 5-15%;
And tempered martensite in amounts ranging from 32-40% [Table 8], which is within the claimed range of 30-60%;
It is noted that steels H-1, H-2, I-1, I-2, and I-3 of Nozaki have tensile strengths (TS) ranging from 1025-1073 MPa, yield ratios (YR) ranging from 59-66%, elongations (EL) ranging from 19-22%, and hole expansion ratios (λ) ranging from 46-55% (Table 9), which are within 
Nozaki is silent regarding the average crystal grain diameters of the ferrite, retained austenite, and tempered martensite phases, and is silent regarding the number of grains of retained austenite per 1000 µm2 being 10 to 50. However, Nozaki discusses the importance of limiting the amount of coarse grains (wherein coarse grains are characterized as having a size 35 µm or more) to 10% or less; when the number of coarse grains increases, the tensile strength is decreased and the local deformability is deteriorated [0144]. Nozaki further states that “it is preferable that the size of the grain be as small as possible”, as hole expansibility is improved by all the grains receiving strain evenly and equally [0144]. Therefore, although Nozaki does not explicitly teach the average crystal grain diameters of each of the ferrite, retained austenite, and tempered martensite, it is prima facie expected that the grain sizes of phases of Nozaki are very small, such that they would be within the applicant’s claimed ranges of 5 µm or less for ferrite, 2 µm or less for retained austenite, and 2 µm or less for tempered martensite.
Based on steels H-1, H-2, I-1, I-2, and I-3 of Nozaki, which have compositions, multi-phase microstructural area ratios/volume fractions, tensile strengths (TS), yield ratios (YR), elongations (EL), and hole expansion ratios (λ) which are within the claimed ranges, the claimed average crystal grain diameters of ferrite, retained austenite, and tempered martensite, and the “number of grains of the retained austenite” features are prima facie expected to be present in the steel of Nozaki.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki et al. (US 20140234658 A1; of record).
Nozaki teaches the high strength steel as applied to claim 1 above.
Nozaki is silent regarding Steel H or Steel I having a C content of 0.18-0.25 wt%. However, the C contents of steel H and steel I of Nozaki are 0.153 wt% and 0.162 wt% respectively. It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). In view of the remainder of the claimed properties (as discussed in the rejection of claim 1 above) being within the claimed ranges, the differences between the applicant’s claimed lower bound of 0.18 wt% and Nozaki’s C contents of 0.153 wt% and 0.162 wt% are small such that a prima facie case of obviousness exists because the person of ordinary skill in the art would understand the proportions to be so close that, prima facie, there would be an expectation for them to have the same properties.

Response to Arguments

However, upon further consideration, a new ground(s) of rejection is made in view of the primary reference to Nozaki alone, under § 102(a)(1).
	The applicant’s argument that Nozaki alone fails to teach or suggest the retained austenite having an average crystal grain diameter of 2 µm or less (see, for example, page 17, section “I” of arguments) is respectfully not found persuasive. As discussed in the §102 rejection above, it remains that the applicant’s claimed features of a “number of grains of retained austenite” and average crystal grain diameters of ferrite, retained austenite, and tempered martensite are necessarily contained in the steel of Nozaki.
Furthermore, the present application’s specification states in paragraph [0042] of the specification:
“In the case where the number of grains of retained austenite existing in an area of 1000 µm2 is less than 10, it is not possible to achieve the desired elongation (EL). On the other hand, although there is no particular limitation on the upper limit of the number of grains of retained austenite existing in an area of 1000 µm2, in the case where the number of grains of retained austenite existing in an area of 1000 µm2 is more than 50, voids which have been formed at the grain boundaries with ferrite tend to combine with each other.”
	
	In addition, the applicant states the following on page 21 of the arguments filed 12/29/2020:

    PNG
    media_image1.png
    211
    833
    media_image1.png
    Greyscale

	Thus, it is understood from the applicant’s disclosure that the claimed number of grains of retained austenite is necessarily achieved by the average crystal grain diameters and volume fractions of retained austenite, tempered martensite, and ferrite being within the applicant’s claimed ranges. Further, the steel having an EL within the applicant’s desired range (of 19% or more) (as discussed in paragraph [0042] of the applicant’s specification) is necessarily achieved by having a number of grains of retained austenite within the applicant’s claimed range. Therefore, because steels H-1, H-2, I-1, I-2, and I-3 of Nozaki achieve the desired EL of 19% or more (19-22%) and have microstructural volume fractions within the claimed ranges, steels H-1, H-2, I-1, I-2, and I-3 of Nozaki must necessarily possess the claimed features of a “number of grains of the retained austenite existing in an area of 1000 μm2 is 10 or more and 50 or less”, and therefore must necessarily possess the claimed average crystal grain diameters for ferrite, retained austenite, and tempered martensite.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731